Reversed, per stipulation of counsel, and remanded to the court below for further proceedings by agreed decree in the circuit court, as hereto annexed: First, that the equities are with the complainants; second, that the patent mentioned and described in the bill of complaint, and upon which suit is brought, granted to Samuel M. Brua, November 12, 1878 (No. 209,795), is valid, and the defendant has infringed the same in manner and form as in the bill of complaint alleged; and, third, all matters in controversy and claims in dispute between complainants and the defendant having been fully compromised, adjusted, and finally settled, an injunction and accounting are waived.